DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joe Barich on 06/25/2021.


IN THE CLAIMS:

Claims 2 and 12 have been canceled.
Amend claims 1, 3, 4, 11 and 13, as following:

 1. (Currently Amended) A breastfeeding garment including: a first front flap, wherein said first front flap is positioned over both breasts of a user in a first configuration, said first front flap including: 
                a top first front flap connection with a first neckline strap;

                a second side first front flap connection along a second side seam;
                a first front flap bottom edge; and
                a first front flap top edge;
a second front flap, wherein said second front flap is positioned over both breasts of a user in [[a]] the first configuration, said second front flap including:
                a top second front flap connection with a second neckline strap;
                a first side second front flap connection along said second side seam;
                a second side second front flap connection along said first side seam;
                a second front flap bottom edge; and
                a second front flap top edge; and a back panel, wherein said back panel, said first front flap and said second front flap are joined along said first side seam and said second side seam, wherein said first front flap and said second front flap are formed of elastic material, wherein said first front flap is configured to be induced ,
                wherein at least one of said top first front flap connection and said top second front flap connection is a bar tack.

3. (Currently Amended) A breastfeeding garment including:
a first front flap, wherein said first front flap is positioned over both breasts of a user in a first configuration, said first front flap including:
                a top first front flap connection with a first neckline strap;
                a first side first front flap connection along a first side seam;
                a second side first front flap connection along a second side seam;
                a first front flap bottom edge; and
                a first front flap top edge;
a second front flap, wherein said second front flap is positioned over both breasts of a user in the first configuration, said second front flap including:
                a top second front flap connection with a second neckline strap;
                a first side second front flap connection along said second side seam;
                a second side second front flap connection along said first side seam;
                a second front flap bottom edge; and
                a second front flap top edge; and
a back panel, wherein said back panel, said first front flap and said second front flap are joined along said first side seam and said second side seam; 
                wherein said first front flap and said second front flap are formed of elastic material;
                wherein said first front flap is configured to be induced away from said second front flap to form an aperture through said breastfeeding garment between one of said first front flap bottom edge and said second front flap top edge and said first front flap top edge and said second front flap bottom edge to allow a breast pump funnel to be placed on a breast through said aperture;

 
             4. (Currently Amended) The breastfeeding garment of claim 1 wherein said first front flap is configured to be induced 
 
                11. (Currently Amended)  A method of positioning a breast pump funnel, said method including:
                positioning a breastfeeding garment on a user, wherein said breastfeeding garment includes:
                a first front flap composed of an elastic fabric, wherein said first front flap is positioned over both breasts of a user in a first configuration, said first front flap including:
                                a top first front flap connection with a first neckline strap;
                                a first side first front flap connection along a first side seam;
                                a second side first front flap connection along a second side seam;
                                a first front flap bottom edge; and
                                a first front flap top edge;
                a second front flap composed of an elastic fabric, wherein said second front flap is positioned over both breasts of a user in [[a]] the first configuration, said second front flap including:

                                a first side second front flap connection along said second side seam;
                                a second side second front flap connection along said first side seam;
                                a second front flap bottom edge; and
                                a second front flap top edge; and
                a back panel, wherein said back panel, said first front flap and said second front flap are joined along said first side seam and said second side seam;
                inducing said first front flap away from said second front flap to form an aperture between one of said first front flap bottom edge and said second front flap top edge and said first front flap top edge and said second front flap bottom edge through said breastfeeding garment; and
                positioning a breast pump funnel on a breast of said user through said aperture,
                wherein at least one of said top first front flap connection and said top second front flap connection is a bar tack.
 
              13. (Currently Amended)  A method of positioning a breast pump funnel, said method including:
                positioning a breastfeeding garment on a user, wherein said breastfeeding garment includes:
a first front flap composed of an elastic fabric, wherein said first front flap is positioned over both breasts of a user in a first configuration, said first front flap including:
                                a top first front flap connection with a first neckline strap;
                                a first side first front flap connection along a first side seam;
                                a second side first front flap connection along a second side seam;
                                a first front flap bottom edge; and
                                a first front flap top edge;
                a second front flap composed of an elastic fabric, wherein said second front flap is positioned over both breasts of a user in a first configuration, said second front flap including:
                                a top second front flap connection with a second neckline strap;
                                a first side second front flap connection along said second side seam;
                                a second side second front flap connection along said first side seam;
                                a second front flap bottom edge; and
                                a second front flap top edge; and
                a back panel, wherein said back panel, said first front flap and said second front flap are joined along said first side seam and said second side seam;
                inducing said first front flap away from said second front flap to form an aperture between one of said first front flap bottom edge and said second front flap top edge and said first front flap top edge and said second front flap bottom edge through said breastfeeding garment; and
                positioning a breast pump funnel on a breast of said user through said aperture,



	Claims 1, 3-11, 13-20 are allowed over the prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Timothy K Trieu/           Primary Examiner, Art Unit 3732